DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
In an amendment filed 3/4/2022, Applicant cancelled claims 1-20, amended claims 21, 28, and 35.  This amendment is acknowledged.  Claims 21-40 are pending and are currently being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 28-33, and 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trajkovic et al. US Pat. No. 6,539,931 in view of Wilmot US Pat. No. 7,082,938.
In Reference to Claim 21
Trajkovic teaches:
A system (ball throwing assistant system 100 and method of use, Fig. 1-3) comprising: 
a ball-throwing machine included within a first housing (100, Fig. 1-2); 
a controller communicatively coupled to the ball-throwing machine (control panel 128 allows selections of training drills in a portion of the housing);
a camera (124, Fig. 1-3); and 
a non-transitory storage medium having stored thereon logic, the logic being executable by one or more processors to perform operations including (computer unit 122/206 executes logic via processors to operate the machine, Fig. 2-3): 
receiving information associated with a selection of a first training drill from the controller (the user may provide an input from the camera 124, microphone 126, and/or control panel 128 may initiate a selection of a first training drill/throw/series of throws from the machine 100, Col. 4 line 42 – Col. 5 line 33), 
responsive to receiving the information associated with the selection of the first training drill, causing the ball-throwing machine to impart motion to one or more balls in accordance with the first training drill (Data 208A informs the computer of characteristics for the projectile to be thrown in the selected drill/throws which are processed by the computer and output to the impeller to perform, Col. 5 lines 34-65), 
receiving multimedia data of a player captured by the camera (the computer receives and processes dynamic images of the player from camera 124 and vision unit 202, Fig. 1-3, Col. 6 lines 5-45), and 
performing a player recognition procedure to locate the player within the multimedia data (the computer performs a dynamic player recognition and tracking procedure to locate the player within the image, Fig. 1-3, Col. 6 lines 5-45, Col. 3 line 58 – Col. 4 line 17, Col. 4 line 42 – Col. 5 line 33).  
Trajkovic fails to teach:
The controller positioned in a second housing different than the first housing.
Further, Wilmot teaches:
A similar athletic training system, method, and computer program, having a ball thrower within a first housing (12, Fig. 1-2) and a second housing including a controller to select and send information associated with a selection of a first training drill (remote controller 44 in a second housing away from the ball machine housing, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Trajkovic to have included a secondary housing for a controller such that the machine functions may be selected from a remote location as taught by Wilmot (Col. 6 lines 41-57) and as is commonly known in the art.
In Reference to Claim 22
Trajkovic as modified by Wilmot teaches:
The system of claim 21, wherein the multimedia data is either one or more images or video data (camera 124 dynamically captures images of the user to allow the computer vision unit 202 to send to the computer to process in real time, Col. 3 line 37 – Col. 4 line 16).  
In Reference to Claim 23
Trajkovic as modified by Wilmot teaches:
The system of claim 21, wherein the player recognition procedure detects one or more features of the player (the computer 206 takes the images from the camera and computer vision unit and detects/monitors the users position 302, movements 308, and command gestures 304, Fig. 3, Col. 5 line 66 – Col. 6 line 45).  
In Reference to Claim 24
Trajkovic as modified by Wilmot teaches:
The system of claim 23, wherein the player recognition procedure detects a first feature of the player other than a face of the player (block 304 may detect a first feature of a player other than a face, such as a change in body position (batting stance), Col. 6 lines 14-21).  
In Reference to Claim 25
Trajkovic as modified by Wilmot teaches:
The system of claim 23, wherein the player recognition procedure includes: locating the player within the multimedia data; and causing the ball-throwing machine to throw a first ball of the one or more balls toward the player (camera 124 and vision unit 202 locate the player in the dynamic images and cause the machine to throw the ball as selected for the type of drill, Col. 3 line 58 – Col. 4 line 28, Col. 4 line 42 – Col. 5 line 65).  
In Reference to Claim 26
Trajkovic as modified by Wilmot teaches:
The system of claim 21, wherein the multimedia data captures the player interacting with a first ball of the one or more balls (when the balls 180 are launched at the player, the dynamic images of the camera 124 capture the ball when it is at or near the player (when the player hits or otherwise interacts with the ball, Fig. 1).  
In Reference to Claim 28
Trajkovic teaches:
A computerized method (ball throwing assistant system 100 and computerized method of use, Fig. 1-3) comprising: 
Receiving, from a controller, information associated with a selection of a first training drill (the user may provide an input from the camera 124, microphone 126, and/or control panel 128 may initiate a selection of a first training drill/throw/series of throws from the machine 100, Col. 4 lines 42-65), 
responsive to receiving the information associated with the selection of the first training drill (the user may provide an input from the camera 124, microphone 126, and/or control panel 128 may initiate a selection of a first training drill/throw/series of throws from the machine 100, Col. 4 line 42 – Col. 5 line 33), 
transmitting a communication to a ball-throwing machine configured to initiate a process of imparting motion to one or more balls in accordance with the first training drill (Data 208A informs the computer of characteristics for the projectile to be thrown in the selected drill/throws which are processed by the computer and output to the impeller to perform, Col. 5 lines 34-65), 
wherein the ball-machine is included within a first housing and the controller is included within a second housing (ball machine included in first housing 100 (near 120), control panel 128 allows selections of training drills in a separate portion of the same housing, Fig. 1),
receiving multimedia data of a player captured by a camera (the computer receives and processes dynamic images of the player from camera 124 and vision unit 202, Fig. 1-3, Col. 6 lines 5-45), and 
performing a player recognition procedure to locate the player within the multimedia data (the computer performs a dynamic player recognition and tracking procedure to locate the player within the image, Fig. 1-3, Col. 6 lines 5-45, Col. 3 line 58 – Col. 4 line 17, Col. 4 line 42 – Col. 5 line 33).  
Trajkovic fails to teach:
The controller positioned in a second housing different than the first housing.
Further, Wilmot teaches:
A similar athletic training system, method, and computer program, having a ball thrower within a first housing (12, Fig. 1-2) and a second housing including a controller to select and send information associated with a selection of a first training drill (remote controller 44 in a second housing away from the ball machine housing, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Trajkovic to have included a secondary housing for a controller such that the machine functions may be selected from a remote location as taught by Wilmot (Col. 6 lines 41-57) and as is commonly known in the art.
In Reference to Claim 29
Trajkovic as modified by Wilmot teaches:
The computerized method of claim 28, wherein the multimedia data is either one or more images or video data (camera 124 dynamically captures images of the user to allow the computer vision unit 202 to send to the computer to process in real time, Col. 3 line 37 – Col. 4 line 16).  
In Reference to Claim 30
Trajkovic as modified by Wilmot teaches:
The computerized method of claim 28, wherein the player recognition procedure detects one or more features of the player (the computer 206 takes the images from the camera and computer vision unit and detects/monitors the users position 302, movements 308, and command gestures 304, Fig. 3, Col. 5 line 66 – Col. 6 line 45).  
In Reference to Claim 31
Trajkovic as modified by Wilmot teaches:
The computerized method of claim 30, wherein the player recognition procedure detects a first feature of the player other than a face of the player (block 304 may detect a first feature of a player other than a face, such as a change in body position (batting stance), Col. 6 lines 14-21).  
In Reference to Claim 32
Trajkovic as modified by Wilmot teaches:
The computerized method of claim 30, wherein the player recognition procedure includes: locating the player within the multimedia data; and transmitting a second communication to the ball-throwing machine configured to cause the ball-throwing machine to impart motion to a first ball of the one or more balls toward the player (camera 124 and vision unit 202 locate the player in the dynamic images and cause the machine to throw the successive balls as selected for the type of drill wherein the captured images may adjust the machine if the player moves or gestures during use, Col. 3 line 58 – Col. 4 line 28, Col. 4 line 42 – Col. 5 line 65).  
In Reference to Claim 33
Trajkovic as modified by Wilmot teaches:
The computerized method of claim 28, wherein the multimedia data captures the player interacting with a first ball of the one or more balls (when the balls 180 are launched at the player, the dynamic images of the camera 124 capture the ball when it is at or near the player (when the player hits or otherwise interacts with the ball, Fig. 1).  
In Reference to Claim 35
Trajkovic teaches:
A non-transitory, computer-readable medium having stored thereon logic that, when executed by one or more processors, causes performance of operations (ball throwing assistant system 100 and method of use, Fig. 1-3) comprising: 
receiving, from a controller, information associated with a selection of a first training drill (the user may provide an input from the camera 124, microphone 126, and/or control panel 128 may initiate a selection of a first training drill/throw/series of throws from the machine 100, Col. 4 line 42 – Col. 5 line 33), 
responsive to receiving the information associated with the selection of the first training drill, transmitting a communication to a ball-throwing machine configured to initiate a process of imparting motion to one or more balls in accordance with the first training drill (Data 208A informs the computer of characteristics for the projectile to be thrown in the selected drill/throws which are processed by the computer and output to the impeller to perform, Col. 5 lines 34-65), 
wherein the ball-machine is included within a first housing and the controller is included within a second housing (ball machine included in first housing 100 (near 120), control panel 128 allows selections of training drills in a separate portion of the same housing, Fig. 1),
receiving multimedia data of a player captured by a camera (the computer receives and processes dynamic images of the player from camera 124 and vision unit 202, Fig. 1-3, Col. 6 lines 5-45), and 
performing a player recognition procedure to locate the player within the multimedia data (the computer performs a dynamic player recognition and tracking procedure to locate the player within the image, Fig. 1-3, Col. 6 lines 5-45, Col. 3 line 58 – Col. 4 line 17, Col. 4 line 42 – Col. 5 line 33).  
Trajkovic fails to teach:
The controller positioned in a second housing different than the first housing.
Further, Wilmot teaches:
A similar athletic training system, method, and computer program, having a ball thrower within a first housing (12, Fig. 1-2) and a second housing including a controller to select and send information associated with a selection of a first training drill (remote controller 44 in a second housing away from the ball machine housing, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Trajkovic to have included a secondary housing for a controller such that the machine functions may be selected from a remote location as taught by Wilmot (Col. 6 lines 41-57) and as is commonly known in the art.
In Reference to Claim 36
Trajkovic as modified by Wilmot teaches:
The non-transitory, computer-readable medium of claim 35, wherein the multimedia data is either one or more images or video data (camera 124 dynamically captures images of the user to allow the computer vision unit 202 to send to the computer to process in real time, Col. 3 line 37 – Col. 4 line 16).  
In Reference to Claim 37
Trajkovic as modified by Wilmot teaches:
The non-transitory, computer-readable medium of claim 35, wherein the player recognition procedure detects one or more features of the player (the computer 206 takes the images from the camera and computer vision unit and detects/monitors the users position 302, movements 308, and command gestures 304, Fig. 3, Col. 5 line 66 – Col. 6 line 45).  
In Reference to Claim 38
Trajkovic as modified by Wilmot teaches:
The non-transitory, computer-readable medium of claim 37, wherein the player recognition procedure detects a first feature of the player other than a face of the player (block 304 may detect a first feature of a player other than a face, such as a change in body position (batting stance), Col. 6 lines 14-21).  
In Reference to Claim 39
Trajkovic as modified by Wilmot teaches:
The non-transitory, computer-readable medium of claim 37, wherein the player recognition procedure includes: locating the player within the multimedia data; and transmitting a second communication to the ball-throwing machine configured to cause the ball-throwing machine to impart motion to a first ball of the one or more balls toward the player (camera 124 and vision unit 202 locate the player in the dynamic images and cause the machine to throw the successive balls as selected for the type of drill wherein the captured images may adjust the machine if the player moves or gestures during use, Col. 3 line 58 – Col. 4 line 28, Col. 4 line 42 – Col. 5 line 65).  
In Reference to Claim 40
Trajkovic as modified by Wilmot teaches:
The non-transitory, computer-readable medium of claim 35, wherein the multimedia data captures the player interacting with a first ball of the one or more balls (when the balls 180 are launched at the player, the dynamic images of the camera 124 capture the ball when it is at or near the player (when the player hits or otherwise interacts with the ball, Fig. 1).   
Claims 27 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trajkovic and Wilmot as applied to claim 21/28 above, and further in view of Houvener et al. US Pub. No. 2012/0152790.
In Reference to Claims 27 and 34
Trajkovic as modified by Wilmot teaches:
The system of claim 21 or the computerized method of claim 28, wherein the computerized-method is implemented by logic on software modules (Col. 6 lines 1-4).  
Trajkovic fails to teach:
The computerized-method being specifically implemented by logic of a cloud-computing platform.
Further, Houvener teaches:
A similar athletic training system, method, and computer program (Fig. 1-21), wherein the method may be implemented by logic of a cloud-computing platform (Fig. 5, [0048], [0099]-[0100], [0104]-[0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Trajkovic to have the logic implemented as a could-computing platform as this type is well-known and is used in the art to execute and store training programs, instructions, and data when using a sports training program or ball launching device in order to allow the data to be stored and shared more easily as taught by Houvener ([0048], [0099]-[0100], [0104]-[0112]).
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 3/4/2022, with respect to the rejection(s) of claim(s) 21-40 under 102/103 (Trajkovic) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trajkovic and Wilmot.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Joseph (2013/0005512) teaches a similar training program used with a ball launcher, and Guttler (8,480,517), Crowley (8,597,095), DeCarlo (9,415,263), Wilmot (7,082,938) teach similar training programs for tracking player movement and/or providing player drills.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711